                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

CATHERINE CRAWFORD,

                       Plaintiff,

v.                                                        Case No.: 2:18-cv-308
                                                          JUDGE GEORGE C. SMITH
                                                          Magistrate Judge Deavers
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                          ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on July 26, 2019, recommending that the decision of the Commissioner be

reversed and that this action be remanded under Sentence Four of § 405(g). (Doc. 13). The time

for filing objections to the Report and Recommendation has passed, and no objections have been

filed to the Report and Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the

Report and Recommendation. The decision of the Commissioner of Social Security is hereby

REVERSED and this action is REMANDED under Sentence Four of § 405(g) for further

consideration consistent with the Report and Recommendation.

       The Clerk shall remove Document 13 from the Court’s pending motions list and enter

final judgment in this case.

               IT IS SO ORDERED.


                                                  /s/ George C. Smith
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT
